In the United States Court of Federal Claims
                                    No. 15-1307C
                               (Filed March 22, 2017)
                              NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                  *
CELLCAST TECHNOLOGIES,            *
LLC and ENVISIONIT, LLC,          *
                                  *
                 Plaintiffs,      *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant,       *
                                  *
INTERNATIONAL BUSINESS            *
MACHINES CORP.,                   *
                                  *
           Defendant-Intervenor.  *
                                  *
* * * * * * * * * * * * * * * * * *


                                       ORDER

        Defendants have filed a motion to stay proceedings in this case until the
United States Patent and Trademark Office (PTO) determines if it will institute, on
petition of the United States, inter partes review of certain of plaintiffs’ patents. See
35 U.S.C. § 314. Plaintiffs oppose this motion, citing the speculative nature of any
effect the PTO proceedings might have on this case --- as that office has not yet
decided if it will in fact institute a review of the patents at issue --- and the
prejudice plaintiffs will suffer from delay. Defendants counter by arguing that a
stay will preserve the resources of all parties, and the Court’s, as the inter partes
review could moot, or at least simplify, the issues presented by this case.

      As the PTO is required to decide if it will institute an inter partes review by
May 7, 2017, the Court does not think that staying proceedings for such a short
period of time would meaningfully preserve the resources of the parties, or ours.
Moreover, as the institution of review is far from certain, the Court finds this
motion premature at this juncture of the case. See CANVS Corp. v. United States,
118 Fed. Cl. 587, 593 (2014) (noting that the majority of courts deny, as premature,
requests for stays made before the PTO has decided if it will institute a review).
Accordingly, the defendants’ motion for a stay is DENIED. Of course, if the PTO
elects to institute the review, the Court would be willing to consider a renewed
request for a stay, in light of the longer period involved and the probability that said
review would assist in the resolution of this case.

IT IS SO ORDERED



                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Judge




                                          -2-